Citation Nr: 0011495	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  96-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tendinitis of the left shoulder from September 1, 
1994 to May 31, 1998, and to a compensable degree on and 
after June 1, 1998. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for tendinitis of the right shoulder from September 
1, 1994 to May 31, 1998, and to a compensable degree on and 
after June 1, 1998.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the lumbar and dorsal 
spine.

4.  Entitlement to an initial compensable evaluation for 
residuals of a right wrist laceration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1994.

The case was brought on appeal to the Board of Veterans' 
Appeals (the Board) from rating actions taken by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

After adjudicating other issues then pending on appeal, the 
Board remanded the case to the RO in November 1997 for 
further development and adjudicative actions.

The issues of entitlement to initial increased evaluations 
for bilateral shoulder tendinitis, and degenerative changes 
of the lumbar and dorsal spine are addressed in the remand 
portion of this decision.


FINDING OF FACT

The veteran's scar from a laceration on the right wrist is 
well healed, not poorly nourished or repeatedly ulcerated, 
not tender or painful on objective demonstration, and causes 
no functional impairment.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a scar 
from a laceration of the right wrist are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.31, 
4.118, Diagnostic Code 7805 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities. The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119, 126 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding, that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 12 Vet. App. at 
18.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

A 10 percent rating may be assigned for a scar that is poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118; 
Diagnostic Code 7803.

A 10 percent rating may be assigned for a scar that is tender 
and painful on objective demonstration.  38 C.F.R. § 4.118; 
Diagnostic Code 7804.

Other scars are rated on limitation on function of part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

In service in 1986, while moving a dryer, the veteran 
sustained a laceration and puncture wound to the right wrist 
which was sutured.

An October 1994 VA examination report shows the veteran was 
had residuals of a laceration scar on the volar aspect of the 
right wrist.  There was normal range of wrist motion.  


VA outpatient records show no right wrist laceration scar 
residuals and/or functional complaints or findings.

The May 1998 VA examination report shows there was full range 
of right wrist motion.  There was a notation that the veteran 
had well-healed scarring on the volar aspect of the distal 
forearm.  There was good range of finger motion and 
sensations and circulatory findings were within normal 
limits.  

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an initial (compensable) evaluation for his 
right wrist laceration scar disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is a 
plausible claim has been presented.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The veteran's assertions concerning the severity 
of his service-connected right wrist scar (that are within 
the competence of a lay party to report) are sufficient to 
conclude that the claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).  

The Board is also satisfied that as a result of the November 
1997 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

In the case of rating the residual scar of the veteran's 
right wrist, the area is entirely well healed.  There is no 
sign of pain or ulceration, or any evidence of functional 
loss or impairment as a result thereof.  

In fact, since service, outpatient records and VA 
examinations have disclosed no evidence of impairment caused 
by the residual scar.  Absent clinical objective findings of 
compensable disablement such as poor nourishment with 
repeated ulceration, tenderness and pain on objection 
demonstration, or loss of function of the wrist, a 
compensable rating is not warranted under diagnostic codes 
7803, 7804, or 7805.

As the Board noted earlier, in initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the 
case at hand, in view of the denial of the claim, application 
of a staged rating is not appropriate.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for residuals of a right wrist 
laceration.  Gilbert v. Derwinski, op. cit.

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of an extraschedular 
evaluation.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3,321(b)(1).  In reviewing this 
case, the Board must also consider whether additional 
benefits are warranted under any of the provisions of Part 3 
and 4.  

As to the disability picture presented in this case, the 
Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.


ORDER

Entitlement to an initial compensable evaluation for a 
laceration scar on the right wrist is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Initially, the Board finds that the veteran's claims of 
entitlement to initial increased evaluations for his 
bilateral shoulder tendinitis and degenerative changes of the 
lumbar and dorsal spine are well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); that is a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The veteran's assertions concerning the severity 
of his bilateral shoulder and spinal disabilities (that are 
within the competence of a lay party to report) are 
sufficient to conclude that the claims for initial increased 
evaluations for those disabilities are well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).  

The Board is not satisfied that as a result of the November 
1997 remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

As also noted in considerable detail in the prior Board 
remand in this regard, with regard to the rating assigned for 
spinal disability, the Court has held that when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 must be 
considered.  

The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

Therefore, consideration of an increased evaluation based on 
functional loss due to pain or due to flare-ups with 
limitation of motion of the spine is proper.

The orthopedic examination conducted on remand of the case to 
the RO did not address the above concerns, and the examiner 
recommended examination of the veteran by a rheumatologist 
because he was of the opinion such was needed to clarify, 
differentiate and resolve clinical findings.  Such 
examination was never conducted.  In the Board's prior remand 
in this case, a number of specific questions were to be 
addressed by the examining orthopedic and neurological 
experts.  This was not entirely accomplished.  Service 
connection has also been granted for a cervical spine 
disorder with left radiculopathy.  The record shows that 
symptomatology from the cervical, lumbar, and dorsal spine 
and bilateral shoulder disabilities has not been 
differentiated and clarified.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where...the remand 
orders of the Board...are not complied with, the Board itself 
errs in failing to insure compliance."  Id.

The Court has also found that a further remand to the RO was 
required to effectuate the remand instructions previously 
issued by the Board.  Ardison v. Brown, 6 Vet. App. 405, 407 
(1994). 

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the remaining 
issues on appeal pending a remand of the case to the RO for 
further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess aditional records referable to 
treatment of his orthopedic disabilities.  
After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been obtained.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for VA 
examinations of the appellant by a 
rheumatologist, orthopedic surgeon and a 
neurologist, if necessary on a fee-basis, 
(physicians whose specialties should be 
clearly delineated in the examination 
report, and who have not previously seen 
him) or other appropriate specialists for 
the purpose of ascertaining the current 
nature and extent of severity of his 
bilateral shoulder and spinal 
disabilities.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand, as well 
as the remand of 1997, must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examination reports 
must be annotated by the examiners in 
this regard.  Any further indicated 
special studies must be conducted.  




The examiners should express an opinion 
as to the nature of comparable 
deterioration in the right and left 
shoulders, and spinal problems at all 
levels, particularly with regard findings 
such as pain, instability, etc., how they 
may be interrelated, and how this may 
impact upon daily living, work and other 
activities.  Any opinions expressed must 
be accompanied by a complete rationale.  

Right and left shoulders should be 
assessed separately; and cervical, 
dorsal/thoracic, lumbar and sacral 
problems should likewise be addressed 
individually as well as with regard to 
which are interrelated, in what manner 
and why, what symptoms are attributable 
to which disabilities if determinable, 
with a specific delineating statement if 
not otherwise determinable.

In this regard, the physicians are to 
assess the entire orthopedic and 
neurological shoulder and back disability 
picture under the guidelines set forth in 
all pertinent regulations and guidelines 
including 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and the questions posed in the 1997 
remand should be addressed by the 
examiners.  Any opinions expressed by the 
examiners must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, op. cit.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
initial increased evaluations for the 
disabilities at issue (and if 
appropriate, staged ratings under 
Fenderson v. West, op. cit.).  The RO 
should document its consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59, and rate 
the dorsal and lumbar disabilities 
separately.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


